COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Team Industrial Services, Inc., and Sid Cammeresi

Appellate case number:    01-21-00212-CV

Trial court case number: 18-DCV-256883

Trial court:              268th District Court of Fort Bend County

        Relators, Team Industrial Services, Inc. and Sid Cammeresi, have filed a petition for writ
of mandamus challenging the trial court’s May 3, 2021 order enforcing a subpoena and requiring
relator, Sid Cammeresi, to appear for trial beginning May 4, 2021. Relators have also filed a
motion for temporary relief asking this Court to stay the order pending this Court’s decision.
        The Court grants the motion for temporary relief and orders the May 3, 2021 order
enforcing the subpoena against Sid Cammeresi stayed pending this Court’s disposition of the
petition for writ of mandamus.
        The Court requests a response to the petition for writ of mandamus from real parties in
interest, Kelli Most, Individually and as Personal Representative of the Estate of Jesse Henson, to
be filed by Wednesday, May 5, 2021, at 5:00 p.m.
       It is so ORDERED.

Judge’s signature: ___Justice Richard Hightower________________
                    Acting individually  Acting for the Court


Date: ____May 4, 2021__________________